Mr. Justice Audrey
delivered tlie opinion of the court.
This is an appeal from a judgment by default entered by the clerk of the lower court against the defendant for the payment of a certain sum of money. The only ground of appeal alleged is. that the judgment is void because the summoning of the defendant does not comply with the requirements of law for giving the court jurisdiction of the defendant, since the summons does not state the purpose of the action in general terms as. prescribed by subdivision 2 of section 89 of the Code of Civil Procedure.
The defendant was informed by the summons that a complaint had been filed against him in which and on the allegations of which, -as would appear to him from a copy of the complaint, the court was prayed to render judgment against him for $614.11 and $100 for costs, expenses and attorney’s fees, warning him that if he should fail to appear and answer the complaint within the time therein stated the plaintiff: could move for and obtain a judgment against him for the said sums.
The summons as returned complied with the statutory requirements because, by stating therein that he was sued for certain sums and that if he failed to appear judgment for the said sums could be entered against him, he was informed in general terms that the purpose of the action was to recover from him an obligation which he had failed to meet. It is unnecessary to state whether the right of action accrued from labor, services, or from goods sold and delivered, be-*5canse tMs will appear from the complaint, as decided in Bewick v. Muir, 83 Cal. 368. See also People v. Dodge, 104 Cal. 487.
The judgment appealed from is affirmed.